DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received November 3, 2021.  Claims 1 and 2 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/299,590 and 14/975,709, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 
SEQ ID NO 42: guuuuagagcuua+t+g*+c*u
SEQ ID NO 43: guuuuaga+g+cuau+g*+c*u
SEQ ID NO 44: guuuuaga+g+cuau+g*+c*u
	wherein lowercase nucleotides = RNA; Underlined lowercase= 2' -O-methyl RNA; * = phosphorothioate internucleotide linkage; and +a, +c, +t, +g = LNA (see pages 51 and 56 and Sequence Listing filed March 13, 2018). These specific nucleotide sequences structures are not found in the prior-filed applications. In addition, the generic disclosures of the prior-filed applications regarding modifications to crRNA molecules fails to adequately describe these specific nucleotide sequence structures. Accordingly, the effective filing date for claims 1 and 2 is October 21, 2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chivukula (US 10,369,232, filed September 21, 2016) in view of Cigan (US 2015/0059010, published February 26, 2015) and Kurreck (Kurreck et al. (2002) Nucleic Acids Research, 30(9):1911-1918).
Chivukula claims a guide compound (i.e. a crRNA) which comprises a target guide chain that is attached to a “crRNA” (see claim 1). Chivukula explains that the “crRNA” binds to a tracrRNA to direct sequence-specific binding of a CRISPR complex to a target sequence (see column 9, lines 56-58). Chivukula teaches wherein the “crRNA” portion comprises SEQ ID NO 605 (see claim 6), which is identical to the nucleotide sequence of instant SEQ ID NOs 43 and 44, which the specification teaches that these SEQ ID NOs have the following structures:
SEQ ID NO 43: guuuuaga+g+cuau+g*+c*u
SEQ ID NO 44: guuuuaga+g+cuau+g*+c*u
wherein lowercase nucleotides= RNA; Underlined lowercase= 2' -O-methyl RNA; * = phosphorothioate internucleotide linkage; and +a, +c, +t, +g = locked nucleic acid (LNA) (see pages 51 and 56 and Sequence Listing filed March 13, 2018).
Regarding the presence of modifications required by SEQ ID NOs 43 and 44, Chivukula teaches that one or more of the last three monomers at each end of the guide compound is connected by a phosphorothioate (see claim 10). Chivukula teaches that one or more of the nucleic acid monomers is a 2’-O-methyl ribonucleotide or a locked nucleic acid (LNA) (see claim 9). Chivukula specifically teaches wherein the guide compound is SEQ ID NO 61 (see claim 5), 

To the extent that Chivukula does not explicitly discuss the motivation for incorporating modifications to the crRNA, Cigan similarly describes CRISPR-Cas9 guide polynucleotides comprising modified nucleotides that provide a beneficial features such as modified affinity to complementary target sequence or modified resistance to cellular degradation ([0013]). Cigan describes the synthesis of crRNA molecules (i.e. isolated) ([0400]). For example, Cigan teaches that nucleotide base modifications to enhance nucleotide base pairing include locked nucleic acids (see Table 6). Cigan further explains that nucleotide base and phosphodiester bond modifications to decrease unwanted nuclease degradation include locked nucleic acid, 2’-O-Methyl RNA bases, and phosphorothioate bonds (see Table 7). Cigan further provides examples of crRNA molecules in which the final two nucleotides comprise phosphorothioate internucleotide linkages (see Table 8), which comprises two final phosphorothioate linkages as required by SEQ ID NOs 43 and 44. Cigan further teaches wherein each nucleotide is a 2’-O-methyl ribonucleotide (see Table 8), which comprises wherein the 2’-O-methyl ribonucleotides required by SEQ ID NOs 43 and 44.
To the extent that Chivukula and Cigan do not teach the particular pattern of 2’-O-methyl RNA or LNAs required by SEQ ID NOs 43 and 44, Kurreck similarly teaches antisense oligonucleotides comprising advantageous modifications (see Table 1). For example, Kurreck teaches that phosphorothioate increase resistance to nucleases (page 1911, column 2, paragraph 2), introduction of LNA or 2’-O-methyl ribonucleotides improves the affinity for complementary sequences (abstract). Kurreck specifically teaches various patterns of modifications for LNAs and 2’-O-methyl RNAs such as wherein such modifications are incorporated at the 3’ end or at positions within the oligonucleotide (see Table 1).


.
Response to Arguments
	Applicants appear to acknowledge that Chivukula claims a guide compound comprising SEQ ID NO: 61 (see claim 5) or SEQ ID NO: 605 (see claim 6) but argue that the SEQ ID NO: 61 and 605 of Chivukula do not include any modifications whatsoever. Applicants further argue that the Examiner’s reliance on claims 1, 5, 9, and 10 that provide teachings for chemical modifications is misplaced because they “depend separately and individually from independent claim 1” and “cannot be used as a showing that SEQ ID NO: 61 or 605 fairly teach or suggest Applicants’ SEQ ID NO: 41, 43, or 44” (see remarks on page 4, paragraph 1).
These arguments have been fully considered but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the current case, SEQ ID NOs 43 and 44, including their respective chemical modifications, are addressed by the combination of references including the totality of Chivukula, Cigan, and Kurreck. In addition, Applicant’s argument that it is “misplaced” to conclude that Chivukula’s SEQ ID NO: 61 or 605 “can be modified to include chemical modifications” is not persuasive because it does not specifically address why one of ordinary skill in the art would not have been motivated to have combined Chivukula’s known chemical modifications to Chivukula’s known guide compound with a reasonable expectation of success as discussed in the rejection.
Applicants further argue that the combination of Chivukula, Cigan and Kurreck does not remedy these defects as presented as the Examiner’s rationale for obviousness, as well as providing the requisite motivation of one of ordinary skill in the art (as opposed to extraordinary 
This argument has been fully considered but is not persuasive because it does not specifically address why one of ordinary skill in the art would not have been motivated to have combined Chivukula’s known chemical modifications to Chivukula’s known guide compound with a reasonable expectation of success as discussed in the rejection. Applicant’s argument that the rejection relies on a level of “extraordinary high skill” as opposed to “ordinary skill” is not persuasive because it does not specifically establish that the level of skill required to arrive at the claimed invention is beyond “ordinary skill”. The level of “ordinary skill” in the relevant art of optimizing crRNA compounds for CRISPR gene editing of a genomic DNA as described by Chivukula or Cigan or optimizing antisense oligonucleotides molecules is high and is supported by the teachings of the references themselves. Applicant’s argument does not specifically identify why it would have required a higher level than one of “ordinary skill” in the art to have chemically modified the guide compound of Chivukula in the same way and for the same reasons as described by Cigan and Kurreck thereby arriving at the claimed invention through routine experimentation.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
January 4, 2022